Name: Commission Regulation (EEC) No 3984/89 of 20 December 1989 amending Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for producers of sheepmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 380/28 Official Journal of the European Communities 29 . 12. 89 COMMISSION REGULATION (EEC) No 3984/89 of 20 December 1989 amending Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for producers of sheepmeat expire on 30 April after the beginning of the marketing year for which they are submitted ; whereas, moreover, it is advisable that payments on account should not be made before the end of the 100-day period specified in Article 2 of Regulation (EEC) No 3007/84 ; Whereas it is advisable, in the light of the experience gained, to allow applications to be lodged until a certain period after the deadline, subject to a reduction in the premium payable ; whereas applications submitted after that additional period should be declared invalid ; Whereas, in the interests of sound administrative management, Member States should communicate certain particulars of the applications for premiums submitted in respect of each marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in particular Articles 5 (9) and 28 thereof, Whereas Article 5 of Regulation (EEC) No 3013/89 provides for the grant of a premium to sheepmeat producers ; whereas the general rules concerned are set out in Council Regulation (EEC) No 872/84 (2), as last amended by Regulation (EEC) No 1970/87 (3) ; whereas the detailed implementing rules for the grant of the premium are laid down in Commission Regulation (EEC) No 3007/84 (4), as last amended by Regulation (EEC) No 1514/860, which specifies in particular the obligations to be fulfilled by the recipients of the premium, and the measures applicable if they fail to do so ; Whereas Article 4 (4) of Regulation (EEC) No 3013/89 provides that Member States must introduce, by the 1991 marketing year at the latest, a mechanism for differen ­ tiating between producers of heavy lambs and producers of light lambs ; whereas Article 22 (8) of the said Regulation provides that certain Member States may introduce a system for differentiating between producers of heavy lambs and producers of light lambs with effect from the 1990 marketing year ; whereas the control arrangements required in order to put the mechanism into effect should be laid down before the beginning of the 1990 marketing year ; whereas this could suitably be achieved by means of a list, drawn up by the Member States, of the producers who market ewe's milk or ewe's milk products ; Whereas Article 3 (2) of Regulation (EEC) No 3007/84 specifies the period in which applications for premiums must be lodged ; whereas, in the light of experience gained, it is necessary to change the introductory period for applications for premiums as well as make provision for the United Kingdom to apply a different period to take into account the particular situaton in Northern Ireland ; whereas in the case of Member States which make payments on accounts it is advisable that the time-limit for submitting applications should, once the mechanism for differentiating between producers of heavy lambs and producers of light lambs has been introduced, Article 1 Regulation (EEC) No 3007/84 is hereby amended as follows : 1 . Article 3 is replaced by the following : 'Article 3 1 . The number of animals in respect of which an application for a premium is lodged shall not be less than that specified in Article 1 of Regulation (EEC) No 872/84. Applications must state whether ewe's milk or milk products based on ewe's milk are being marketed by the producer during the marketing year in respect of which the premium is being applied for. This latter requirement :  shall apply with effect from the 1991 marketing year, except in Member States qualifying under the provisions of Article 22 (8 ) of Regulation (EEC) No 3013/70, where it shall apply from the beginning of the 1990 marketing year,  may, however, be made applicable from the beginning of the 1990 marketing year by any Member State for information purposes. 2. Sheepmeat and/or goatmeat producers who v to apply for a premium or, where appropriate, . payment on account must submit an application to that effect to the competent authority designated by (') OJ No L 289, 7 . 10 . 1989, p. 1 . 2) OJ No L 90, 1 . 4. 1984, p. 40. (3) OJ No L 184, 3 . 7. 1987, p. 23. 0 OJ No L 283, 27. 10 . 1984, p. 28 . 0 OJ No L 132, 21 . 5. 1986, p. 16. 29 . 12. 89 Official Journal of the European Communities No L 380/29 account provided for in Article 5 (6), subparagraph 2 of Regulation (EEC) No 3013/89 shall in no case be made before the end of the 100-day period referred to in Article 2.' Paragraph 4 is deleted. 3 . Article 5 is amended as follows :  the existing text becomes paragraph 1 ,  the following paragraph 2 is added : '2. Not later than the beginning of the marketing year in respect of which the mechanism specified in Article 4 (4) of Regulation (EEC) No 3013/89 is introduced, Member States shall, for each marketing year, draw up a list of sheepmeat producers who market ewe's milk and ewe's milk products. The list shall be based on producers' declarations as referred to in Article 3 ( 1 ). Moreover, to establish this list, Member States shall take account of the results of the checks carried out and any other source of information available to the competent authority in particular that provided by processors and distributors on the marketing of ewe's milk and ewe's milk products by producers .' each Member State within a fixed period commencing on 1 November and ending on 30 April . In Member States where payments on account are made, the period for lodging applications shall, with effect from the marketing year in respect of which the mechanism specified in Article 4 (4) of Regulation (EEC) No 3013/89 is introduced, end at the latest on 30 April after the beginning of the marketing year for which the application is lodged. However, Member States may specify that the period of the lodging of applications should consist of a shorter period or two shorter non-consecutive periods within the period referred to above. Where a Member State specifies two periods, no producer in that Member State may submit an application in more than one of those two periods . However, the United Kingdom may for Northern Ireland fix a different period to those fixed for Great Britain . 3 . Except in cases of force majeure, if an application is lodged with the competent authority after the date of expiry of the period specified in paragraph 2 for the lodging of applications :  but not more than 10 working days after that date, the premium and, where applicable, the payment on account to the producer shall be reduced by 30 % ,  and more than 10 working days after that date it shall be declared invalid . 4. Member States shall communicate to the Commission, not later than 31 July each year, particulars of the applications for premiums submitted during the period(s) specified in paragraph 2. They shall , to that effect, use the forms corresponding to the specimen in the Annex to this Regulation . 2. Article 4 is amended as follows : Paragraph 1 is replaced by the following : * 1 . For the premium to be granted from the beginning of the 1990 marketing year, payments on Article 2 Member States shall notify the Commission, by 31 January 1990, of the necessary measures adopted pursuant to this Regulation . Article 3 This Regulation shall enter into . force on the day following its publication in the Official Journal of the European Communities, It shall apply from the 1990 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission A N N E X A P P L IC A T IO N S FO R E W E A N D S H E -G O A T PR E M IU M S M A R K E T IN G Y E A R : Re gi on 0 T ot al nu m be r of ap pl ic a ­ it io ns (I) N um be r of ew es de cla re d pe r pr od uc er no t ma rk eti ng ew e's mi lk ew e's m ilk pr od uc ts (") (by cla ss) N um be r of ap pl ic a ­ ti on s 0) (II ) N um be r of ew es de cl ar ed pe r pr od uc er m ar ke tin g ew e's m ilk ew e's m ilk pr od uc ts (b y cla ss) N um be r of ap pl ic a ­ ti on s (II ) (II I) N um be r of sh e- go ats de cl ar ed (p er cla ss) N um be r of ap pl ic a ­ ti o n s (II I) 1/ 20 21 /5 0 51 /1 00 10 1/ 50 0 50 1 / 10 00 + 10 00 T ot al 1/ 20 21 /5 0 51 /1 00 10 1/ 50 0 50 1/ 10 00 + 10 00 T ot al 1/ 20 21 /5 0 51 /1 00 10 1/ 50 0 50 1 / 10 00 + 10 00 T ot al To ta l pe r M em be r S ta te T ot al nu m be r of ap pl ic a ­ ti on s N um be r of ew es de cl ar ed pe r pr od uc er no t m ar ke tin g ew e's m ilk /e we 's m ilk pr od uc ts (** ) N um be r of ew es de cla re d pe r pro du ce r ma rke tin g ew e's m ilk / ew e's m ilk pr od uc ts N um be r of sh e- go at s de cl ar ed N um be r of an im al s at re du ce d ra te (50 % ) L es s fa vo ur ed a re a s D ir ec ti ve 75 /2 68 /E EC l \ N on -l es s fa vo ur ed a re a s No L 380/30 Official Journal of the European Communities 29 . 12. 89 (*) Re gio na l su bd ivi sio n lai d do wn Ar tic le 5 (2) of Co un cil Di rec tiv e 82 /1 77 /E EC of 22 M ar ch 19 82 . (**) Fo rm ark eti ng ye ars pr ior to the int ro du cti on of the sy ste m pro vid ed for in Ar tic le 4( 4) of Re gu lat ion (E EC )N o 30 13 /8 9, all ew es de cla red mu st ap pe ar in the sec tio ns he ad ed 'Ew es de cla red pe rp ro du ce rn ot ma rk eti ng m ilk t m ilk pr od uc ts '.